                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

 DWIGHT RUSSELL, et al.,                   §
     Plaintiffs,                           §
                                           §
 v.                                        §           Case No. 4:19-cv-00226
                                           §
 HARRIS COUNTY, TEXAS, et al.,             §
     Defendants.                           §



                                     ADVISORY




      We write to provide the information requested by the Court during the April

3, 2020 telephone conference.

      As written, EO-GA-13 does not preclude judges from conducting individualized

assessments using the specific factors provided in Tex. Code of Criminal Procedure

Art. 17.15 for any arrestees, including arrestees previously convicted of or currently

under arrest for a crime involving physical violence or the threat of physical violence.

      EO-GA-13 also does not purport to limit any judge’s authority to release on

secured bail any arrestee, even ones with a prior conviction or current arrest for a

crime of physical violence or the threat of physical violence.

      Furthermore, EO-GA-13 does not preclude release on an individualized basis

for health or medical reasons, provided that proper notice is given to the district

attorney and an opportunity for hearing is given. Under this provision, county

criminal court judges, district judges, and appellate judges still have the discretion,




                                           1
after an individualized hearing where all the factors under Art. 17.15 are considered

and proper notice is provided, to issue a personal recognizance bond for health or

medical reasons to any arrestee.

                                          Respectfully submitted.


KEN PAXTON                                    DARREN L. MCCARTY
Attorney General of Texas                     Deputy Attorney General for Civil
                                              Litigation
JEFFREY C. MATEER
First Assistant Attorney General              THOMAS A. ALBRIGHT
                                              Chief for General Litigation Division
ERIC A. HUDSON
Special Counsel                               /s/ Adam Arthur Biggs
Special Litigation Unit                       ADAM ARTHUR BIGGS
Texas Bar No. 24059977                        Special Litigation Counsel
Southern District ID: 1000759                 Attorney-in-Charge
Eric.Hudson@oag.texas.gov                     Texas Bar No. 24077727
P.O. Box 12548, Capitol Station Austin,       Southern District No. 2964087
Texas 78711-2548                              Adam.Biggs@oag.texas.gov
(512) 936-1414 | FAX: (512) 936-0545
                                              MATTHEW BOHUSLAV
                                              Assistant Attorney General
                                              Texas Bar No. 1303218
                                              Southern District ID: 1303218
                                              Matthew.Bohuslav@oag.texas.gov

                                              DOMINIQUE G. STAFFORD
                                              Assistant Attorney General
                                              State Bar No. 24079382
                                              Southern District ID: 3195055
                                              Dominique.Stafford@oag.texas.gov
                                              General Litigation Division
                                              P.O. Box 12548, Capitol Station
                                              Austin, Texas 78711-2548
                                              (512) 463-2120 | FAX: (512) 320-0667




                      COUNSEL FOR THE STATE INTERVENORS



                                          2
                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been sent by electronic notification through ECF by the United States District Court,
Southern District of Texas, Houston Division, on April 3, 2020 to all parties of record.


                                        /s/ Adam Arthur Biggs
                                        ADAM ARTHUR BIGGS
                                        Special Litigation Counsel




                                           3
